PELHAM, J.
The evidence relied' upon by the state for a conviction afforded sufficient basis for a reasonable conclusion by the jury that the defendant was the guilty agent in effecting the sale of the half pint of whisky to the state’s Avitness Blankenship, and that the defendant used his little eight year old daughter in making a delivery of it merely as a subterfuge in attempting to evade the law. — Acts 1909, Sp. Sess. p. 96, § 37. If the jury believed the state’s evidence, the witness Blankenship asked the defendant to sell him the whisky, whereupon the defendant told his daughter to get the whisky. This the defendant’s daughter did, and delivered it to the state’s witness in the presence of the defendant, who picked up the money put upon the table by Blankenship in payment. This was ample testimo*224ny, if believed, to authorize the jury to find the defendant guilty of the offense charged.
We find nothing presented by the record in this case requiring a reversal, or that would justify further discussion.
Affirmed.